Citation Nr: 1011873	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  06-24 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1974 to July 
1982.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a June 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Louisville, Kentucky (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran is seeking entitlement to a total disability 
rating based on individual unemployability.

In an August 2008 decision, the Board remanded the Veteran's 
case for further evidentiary development and readjudication.  
In January 2010, the Veteran submitted a private medical 
opinion letter regarding his unemployability to the Board 
along with his lay statements.  This evidence has not been 
previously been considered by the RO in adjudicating the 
issue on appeal.  This evidence is relevant to the issue 
being addressed in this appeal, and a waiver of RO 
consideration of this additional evidence has not been 
received.  Accordingly, the Board must return this matter to 
the RO for consideration of the additional evidence and 
issuance of a supplemental statement of the case.  See 38 
C.F.R. § 19.31 (2009).

Accordingly, the case is remanded for the following action:

The RO must readjudicate the Veteran's 
claim on appeal, taking into consideration 
any newly acquired evidence submitted 
without a waiver of RO jurisdiction.  If 
the benefit on appeal remains denied, a 
Supplemental Statement of the Case must be 
provided to the Veteran and his 
representative, which must address all of 
the evidence of record since that issue 
was last adjudicated by the RO.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


